DETAILED ACTION
In application filed on 04/17/2019, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Election/Restrictions
Claims 1-10 are directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to an allowable product (containing the allowable subject matter of allowable process claims 1-10), previously withdrawn from consideration as a result of a restriction requirement, are thereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Darwin King on 03/16/2022.
The application has been amended as follows:
Claim 1 (currently amended): A method for measuring fluoride concentration in an aqueous solution, comprising: 
	preparing a metal-ligand complex in a buffer solution, wherein the buffer solution comprises succinic acid and a surfactant; wherein the metal-ligand complex comprises chromeazurol S and aluminum;
	placing the metal-ligand complex in a sample containing fluoride, 
	 wherein the placing generates a color change by removing the aluminum from the complex and releasing the chromeazurol S from the metal-ligand complex, leaving the chromeazurol S free in the solution and forming a free colorimetric ligand, wherein the sample containing fluoride and the interferant comprises an interferant for a fluoride measurement; and
	 measuring, using colorimetric techniques, a concentration of fluoride within the sample in the presence of the interferant, wherein the measuring comprises measuring an absorbance wavelength of [[a]] the free colorimetric ligand.
Claim 11 (currently amended): A device for measuring fluoride concentration in an aqueous solution, comprising: 
	a processor; 
	a memory device that stores instructions executable by the processor to:
in a buffer solution, wherein the buffer solution comprises succinic acid and a surfactant; wherein the metal-ligand complex comprises chromeazurol S and aluminum;
	placing the metal-ligand complex in a sample containing fluoride, 
	 wherein the placing generates a color change by removing the aluminum from the complex and releasing the chromeazurol S from the metal-ligand complex, leaving the chromeazurol S free in the solution and forming a free colorimetric ligand, wherein the sample containing fluoride and the interferant comprises an interferant for a fluoride measurement; and
	 measure, using colorimetric techniques, a concentration of fluoride within the sample in the presence of the interferant, wherein the measuring comprises measuring an absorbance wavelength of [[a]] the free colorimetric ligand. 
Claim 20 (currently amended):  A measurement device for measuring fluoride concentration in an aqueous solution, comprising: 
	a processor;
	 a memory device that stores instructions executable by the processor to:
	 prepare a metal-ligand complex in a buffer solution, wherein the buffer solution comprises succinic acid and a surfactant; wherein the metal-ligand complex comprises chromeazurol S and aluminum;
	placing the metal-ligand complex in a sample containing fluoride, 
by removing the aluminum from the complex and releasing the chromeazurol S from the metal-ligand complex, leaving the chromeazurol S free in the solution and forming a free colorimetric ligand, wherein the sample containing fluoride and the interferant comprises an interferant for a fluoride measurement; and
	 measure, using colorimetric techniques, a concentration of fluoride within the sample in the presence of the interferant, wherein the measuring comprises measuring an absorbance wavelength of [[a]] the free colorimetric ligand.

Reasons for Allowance
Claims 1-20 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1, 11 and 20 as a whole disclose the combination of steps of independent claims 1, 11 and 20 limitations. 
The closest prior art, Macnaulty et al. ("The determination of microgram quantities of fluoride: The use of the aluminium-chromeazurol-s complex." Analytica Chimica Acta 14 (1956): 452-456) teaches a method for measuring fluoride concentration (Title, Method Section, Calibration, Page 454; Summary, Page 456) in an aqueous solution (Method Section, Calibration, Page 454), comprising:

	placing the metal-ligand complex in a sample containing fluoride (Method, Page 454, Section D, Calibration), 
measuring, using colorimetric techniques (Method, Page 454, Section D ‘Calibration’; ‘absorbancy’), a concentration of fluoride within the sample in the presence of the interferant, wherein the measuring comprises measuring an absorbance wavelength of the colorimetric ligand (Method, Page 454, Section D ‘Calibration’; ‘absorbancy’, with yellow green 605 filters’, where “605” is the wavelength; Summary). 
However, Macnaulty et al. ("The determination of microgram quantities of fluoride: The use of the aluminium-chromeazurol-s complex." Analytica Chimica Acta 14 (1956): 452-456) does not teach or fairly suggests a device, measurement device and method for measuring fluoride 

wherein the placing generates a color change by removing the aluminum from the complex and releasing the chromeazurol S from the metal-ligand complex, leaving the chromeazurol S free in the solution and forming a free colorimetric ligand, wherein the sample containing fluoride and the interferant comprises an interferant for a fluoride measurement; and
wherein the method (and therefore the device used for performing the method) and for measuring fluoride comprises measuring a concentration of fluoride within the sample in the presence of the interferant, wherein the measuring comprises measuring an absorbance wavelength of the free colorimetric ligand (as claimed in claims 1, 11 and 20). 
Therefore Claims 1-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1, 11 and 20. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797